—In a proceeding, inter alia, to validate the petition designating the petitioner as a candidate in the Conservative Party primary election to be held on September 12, 1978, for the public office of Member of the Assembly from the 93rd Assembly District, the appeal is from a judgment of the Supreme Court, Westchester County, entered August 17, 1978, which (1) granted the application and (2) directed the Board of Elections to place petitioner’s name upon the appropriate ballot. Judgment reversed, on the law, without costs or disbursements and application is denied (see Matter of Vari v Hayduk, 42 NY2d 980; Matter of Rutter v Coveney, 38 NY2d 993; see, also, Matter of Neuberger v Anderson, 64 AD2d 933). Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.